IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

)
)
V. ) Criminal No. 19-193
)
CAMERON BASKING )

OPINION and ORDER ON MOTION TO DISMISS
OR FOR BILL OF PARTICULARS

Presently before the Court is Defendant’s “Motion to Dismiss Count | of the
Indictment, or in the Alternative Motion for Bill of Particulars with Respect to Counts 1 & 2
of the Indictment” (ECF No. 46), and the Government’s Response thereto (ECF No. 47). For
the reasons that follow, Defendant’s’ motion will be denied.

I. Motion to Dismiss Count 1

Defendant is charged in Count | of the Indictment with conspiracy to distribute and
possess with intent to distribute over 400 grams of fentanyl and a quantity of cocaine in
violation of 21 U.S.C. § 846, from on or about January 1, 2018 to March 13, 2018. ECF No.
31. Count 1 of the Complaint alleges that Defendant is charged with possession with the
intent to distribute a quantity of heroin and fentanyl in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(C), on or about March 14, 2018. ECF No. 1. Defendant moves to dismiss Count 1
of the Indictment because the Indictment attributes “cocaine” to Defendant, which was not
charged in the Complaint, and the controlled substance “heroin,” charged in the Complaint is
no longer charged.

Defendant has not cited any legal authority to support his argument to dismiss based
on the Complaint stating that the controlled substance included heroin, and the Indictment

stating that the controlled substance included cocaine. The Affidavit in Support of Criminal
Complaint, states that the affidavit is being submitted “for the limited purpose of supporting
probable cause to arrest as stated herein.”” ECF No. 1-1, at § 3. When the search warrant was
executed investigators recovered, among other items, “heroin/fentany] packaging” and a
“black garbage bag containing loose heroin/fentanyl, el[e]ven bricks, one bundle, and one
stamp bag of heroin/fentanyl; [and] one knotted bag of heroin/fentanyl.” ECF No. 1-1, at {{
5-6. Thus, while the investigation proceeded upon the assumption that Defendant was
involved in illegally selling fentanyl and heroin, the actual controlled substances recovered
and charged by the Grand J ury were fentanyl and cocaine.

The type of controlled substance change from heroin/fentanyl in the Complaint to
cocaine/fentanyl in the Indictment is not fatal to the charge being brought against the
Defendant. The change does not substantially affect Defendant’s rights by taking him by
surprise and preventing him from presenting a proper defense, or by affording him insufficient
protection against re-prosecution for the same offense. See Munez v. United States, No. CIV.
09-3860 (JBS), 2010 WL 2925917, at *2 (D.N.J. July 21, 2010) (analogizing a discrepancy
between a complaint and indictment, to a variance between facts proved at trial and
allegations in indictment). As the District Court in Munez stated:

there is no requirement that an indictment must parrot the charge contained in a

previous complaint; indeed, as a grand jury investigates the matter, it may

choose to modify, drop or add charges as it sees fit.

Munez, 2010 WL 2925917, at *3. “There simply is no obligation for the grand jury to indict a
defendant on the original charge, and only the original charge, brought against a defendant by
way of criminal complaint.” Rose v. United States, No. 3:04CR194, 2010 WL 3811915, at

*12 (W.D.N.C. Sept. 27, 2010) (petitioner argued that his counsel was ineffective for failing
to challenge discrepancy between complaint charge of unlawful possession of a firearm, and
indictment charge of unlawful possession of ammunition). The Court will deny the Motion
to Dismiss Count 1.
I. Motion for Bill of Particulars as to Counts 1 and 2

In the alternative, Defendant requests that the Court issue an Order directing the
government to file a bill of particulars pursuant to Federal Rule of Criminal Procedure 7(f).
Defendant asks that the government provide: the date when Defendant entered the conspiracy;
the location where Defendant entered the conspiracy; the acts committed by the Defendant
and statements he made, and to whom; and specific details as to names, dates, acts, and
locations related to co-defendants and unindicted coconspirators. Defendant also asks that the
government provide the names of testifying witnesses, identify the drugs to be introduced at
trial, identify all information presented to the Grand Jury, and identify all exculpatory
evidence.

A bill of particulars is a “‘formal, detailed statement of the claims or charges brought
by a plaintiff or a prosecutor.’” United States v. Urban, 404 F.3d 754, 771-772 Gd Cir. 2005)
(quoting Black’s Law Dictionary 177 (8th ed. 2004)). “The purpose of a bill of particulars is
“to inform the defendant of the nature of the charges brought against him, to adequately
prepare his defense, to avoid surprise during the trial and to protect him against a second
prosecution for an inadequately described offense.” United States v. Addonizio, 451 F.2d 49,
63-64 (3d Cir.1972). “Only where an indictment fails to perform these functions, and thereby
‘significantly impairs the defendant's ability to prepare his defense or is likely to lead to

prejudicial surprise at trial,’ will we find that a bill of particulars should have been issued.”
Urban, 404 F.3d at 771-772 (quoting United States v. Rosa, 891 F.2d 1063, 1066 Gd
Cir.1989) (citing Addonizio, 451 F.2d at 62-63)). In a conspiracy charge, the United States
Court of Appeals for the Third Circuit “has held that a defendant is not entitled to a list of
uncharged overt acts and uncharged criminal conduct, nor is he entitled to a list of the
identities of Government witnesses.” United States v. Cardillo, No. CRIM.A. 13-121-2 JBS,
2015 WL 3409324, at *5 (D.N.J. May 27, 2015) (citing United States v. Di Pasquale, 740
F.2d 1282, 1294 (3d Cir.1984) (other citations omitted). A “request for the ‘when, where and
how’ of any overt acts not alleged in the indictment is “tantamount to a request for ‘wholesale
discovery of the Government's evidence,’ which is not the purpose of a bill of particulars
under Fed.R.Crim.P. 7(f).” United States v. Armocida, 515 F.2d 49, 54 (3d Cir.1975)
(quoting Addonizio, 451 F.2d at 64). A “bill of particulars is not a discovery tool by which
defendants obtain disclosure of every detail of the theory and preparation of the Government’s
case.” Cardillo, 2015 WL 3409324, at *5.

The Indictment in this case is clearly worded and gives the Defendant notice of the
essential facts supporting the alleged crimes of conspiracy to possess with intent to distribute
over 400 grams of fentanyl and a quantity of cocaine in violation of 21 U.S.C. § 846, asserted
in Count 1, and possession with intent to distribute over 40 grams of fentanyl and a quantity
of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vi), and 841(b)(1)(C), asserted
in Count 2. Moreover, as noted by the government, any confusion concerning the charges can
be eliminated by an examination of the discovery materials the government has made
available to Defendant. The government has provided Defendant with the FBI surveillance

reports regarding the conspiracy, which sets forth the movements of Defendant and other co-
conspirators, and the search warrant affidavit, which lays out the investigation leading to the
execution of the search warrants at various locations tied to Defendant. The government notes
that the search warrant affidavit includes the dates and times the Defendant was observed by
FBI investigators, the locations he traveled to, and the individuals he met with. Additionally,
the government has provided FBI reports and inventory logs of the searches connected to
Defendant, and lab reports associated with the searches. Finally, the Government has
provided Defendant with his own statement, in which he details the dates of the conspiracy,
the matter and means in which he participated in the conspiracy, and the other individuals he
participated in the conspiracy with.

The indictment is specific, clear, and detailed and the Court finds that the Indictment
informs Defendant of the charges against him and permits him to adequately prepare his
defense. To the extent that Defendant’s request for a Bill of Particulars seeks discovery
material, the government has provided extensive materials sufficient to supplement the
Indictment to further inform Defendant of the charges against him. The Court will deny
Defendant’s motion for a bill of particulars.

ORDER

AND NOW, this_ Jo day of September 2019, it is hereby ORDERED that
Defendant’s “Motion to Dismiss Count | of the Indictment, or in the Alternative Motion for
Bill of Particulars with Respect to Counts 1 & 2 of the Indictment” is DENIED.

BY THE COURT:
a

f a Abn) Be; Goo!

Martyn J. Horgh
United States District Judge

/
